Citation Nr: 0623699	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-42 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
hepatitis C.

2.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from July 1971 to July 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  

In its April 2004 rating decision, the RO also denied the 
veteran's claim for service connection for a kidney contusion 
with renal insufficiency.  The RO has subsequently granted 
service connection for the kidney contusion with renal 
insufficiency, with the effective date desired by the 
veteran.  The Board considers this to be a full grant of the 
benefit sought of appeal for this disability, and this claim 
is no longer before the Board.

The Board last considered this appeal in July 2005 and 
remanded it as the veteran had requested a hearing at the RO 
before a member of the Board, but had not received the 
hearing.  Upon remand, the veteran gave testimony before the 
undersigned Veterans Law Judge in December 2005.  The 
transcript of the hearing is a part of the claims file.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
hepatitis C in a May 2002 rating decision. 

2.  Evidence obtained since the May 2002 rating decision 
denying service connection for hepatitis C is new and relates 
to unestablished facts necessary to substantiate the claim. 

3.  The veteran does not have hepatitis C attributable to 
service.

4.  The RO denied entitlement to service connection for 
residuals of a head injury in a February 2000 rating 
decision.

5.  Evidence obtained since the February 2000 rating decision 
denying service connection for residuals of a head injury is 
not new and does not relate to unestablished facts necessary 
to substantiate the claim. 


CONCLUSIONS OF LAW

1.  The Board's May 2002 decision is final regarding 
entitlement to service connection for hepatitis C.  38 
U.S.C.A. § 7266 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1104-
20.1105 (2005).

2.  New and material evidence has been received regarding 
service connection for hepatitis C since the May 2002 
decision, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  Hepatitis C was not incurred in or aggravated by service.  
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2005).

4.  The RO's February 2000 decision is final regarding 
entitlement to service connection for residuals of a head 
injury.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.1103 (2005).

5.  New and material evidence has not been received regarding 
service connection for residuals of a head injury since the 
February 2000 decision, and the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in July 2001 and January 2004, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the veteran is not 
prejudiced in this case as his claims are for entitlement to 
service connection and he was given specific notice with 
respect to the elements of basic service-connection claims 
and cannot be prejudiced by not receiving notice of 
downstream issues that are not reached by a denial of the 
underlying benefits.  Thus, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.

In the January 2004 letter, the RO informed the veteran that 
he would need to submit new and material evidence in order to 
reopen his claims.  The United States Court of Appeals for 
Veterans Claims (Court), in Kent v. Nicholson, 20 Vet. App. 1 
(2006), found that the VCAA required that VA inform the 
veteran of the evidence he needed to submit in order for his 
claims to be reopened.  The Court's ruling necessitates that 
the RO provide the veteran with notice regarding what 
specific evidence is needed in addition to that already 
provided to substantiate an element of the claim previously 
unsubstantiated.  In this case, the RO provided notice 
regarding what evidence would be material, but as the letters 
did not specify what specific evidence was needed in addition 
to that already provided, the RO did not provide notice of 
what new evidence was needed.  

As to the veteran's hepatitis C claim, the Board finds any 
possible deficiency is harmless error as the Board's decision 
is favorable in regard to reopening the veteran's hepatitis C 
claim.  As regarding the veteran's claim regarding residuals 
of a head injury, the Board notes that the veteran has not 
submitted any evidence of current residuals of a head injury.  
Although the veteran was not given proper notice regarding 
"new" evidence, in this case, any evidence provided by the 
veteran would be "new" evidence.  Therefore, the veteran 
was not prejudiced by the lack of notice on what "new" 
evidence would constitute in this case.

With respect to the timing of the notice, the Board points 
out that the Court held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the July 2001 and January 2004 
letters were issued before the April 2004 rating decision 
which denied the benefits sought on appeal; and, thus, the 
notice was timely.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file.  Therefore, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.

The veteran alleged that he contracted hepatitis C during 
service.  The veteran has asserted many possible ways he 
contracted hepatitis C during service, including that he 
contracted it from infected blood during a blood transfusion 
while in the hospital during service and that it is the 
underlying cause for his renal insufficiency, which is 
service connected.  In addition, the veteran claimed that he 
had residuals of a head injury.  These injuries, it would 
appear from the record, stem from a severe assault the 
veteran experienced while in service.  Although the veteran 
did not remark on any specific residuals in his current 
appeal, the veteran has previously noted that he experienced 
coma, internal bleeding and headaches due to the assault.

A February 2000 rating decision denied the veteran's claims 
for service connection.  The RO found that the evidence did 
not show that the veteran's current hepatitis C disability 
was linked to the veteran's service and that the evidence did 
not show that the veteran currently had any residuals of a 
head injury.  In a May 2002 decision, the Board confirmed the 
RO's decision regarding hepatitis C.  Although the Board 
notes that the RO has addressed the issue of reopening the 
veteran's claims, the Board must also address  the issue of 
reopening the veteran's claims.  See Barnett v. Brown, 83 
F.3d 1380 (1996).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. §§ 
5108; 38 C.F.R. § 3.156.  For claims filed after August 2001, 
such as these claims, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision-makers which, when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  See 38 C.F.R. § 3.156(a).  With 
these considerations, the Board must now review all of the 
evidence which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decision regarding each claim.  Regarding the hepatitis C 
claim, the veteran appealed the RO's February 2000 rating 
decision.  The Board denied the claim in a May 2002 decision, 
and that decision became final.  As the veteran did not 
appeal the RO's decision regarding residuals of a head 
injury, the February 2000 rating decision became final 
regarding this claim.  At this stage, the credibility of new 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In regard to the veteran's claim for entitlement to service 
connection for hepatitis C, at the time of the May 2002 Board 
decision, the record included service medical records and 
both VA and private nexus opinions.  Since the May 2002 Board 
decision, an additional nexus opinion has been obtained, 
which opines that there may be a connection between the 
veteran's hepatitis C and his service-connected renal 
insufficiency.  In addition, the veteran has testified before 
the Board, providing additional evidence.  Such evidence 
relates to the unestablished fact that the veteran's 
currently diagnosed hepatitis C has a link to the veteran's 
service.  Further, the evidence is not cumulative or 
redundant of previously submitted evidence.  Therefore, the 
Board concludes that the evidence is both new and material.  
The veteran's claim for service connection for hepatitis C is 
reopened.

Regarding the veteran's claim for entitlement to service 
connection for residuals of a head injury incurred during 
service, there is no evidence in the record indicating the 
veteran experiences any residuals of a head injury.  As 
noted, the veteran has submitted new evidence regarding his 
hepatitis C claim; none of the evidence, however, is 
pertinent to the veteran's claim for entitlement to service 
connection for residuals of a head injury.  As the veteran 
has not submitted any evidence which appears to be connected 
to this claim, the Board concludes there is no new and 
material evidence regarding the veteran's claim for 
entitlement to service connection for residuals of a head 
injury, and the claim is not reopened.  

As the veteran's claim for entitlement to service connection 
for hepatitis C has been reopened, the Board will proceed to 
evaluate that claim on the merits.  Service connection for VA 
compensation purposes will be granted for a disability 
resulting from disease or personal injury incurred in the 
line of duty or for aggravation of a preexisting injury in 
the active military, naval or air service.  See 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic disability 
resulting from that injury.  If there is no evidence of a 
chronic condition during service, or an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

In its May 2002 decision, the Board found that the 
preponderance of the evidence weighed against finding that 
the veteran's hepatitis was connected to his service.  The 
Board will recount the evidence then in the record in order 
that the Board's current conclusion is based on a review of 
the evidence in its entirety.  The Board first notes, 
however, that the May 2002 decision included an analysis of 
the veteran's contention that hepatitis C warrants a 
presumption of service connection due to presumed exposure to 
Agent Orange during service in Vietnam.  The Board denied the 
veteran's contention and he has not submitted additional 
evidence in support of the contention or renewed the 
assertion that such a presumption should be made.  As this is 
still the case, the Board continues to find no evidence of a 
connection between hepatitis C and exposure to Agent Orange.

The veteran's service records indicate that the veteran 
tested positive for hepatitis antibodies while in the 
hospital in September 1974.  The testing done at that time 
indicated subclinical hepatitis.  The rest of the veteran's 
service records, including his discharge examination, are 
negative for any diagnosis or mention of hepatitis.  

The veteran has asserted that he received blood transfusions 
while in a private hospital, before being transferred to a 
service hospital.  Although attempts have been made to 
acquire these private medical records, the records are not 
been obtained.  There is no objective evidence in the record 
that the veteran received blood transfusions while in the 
service.  In a May 1999 opinion, a private physician noted 
that the veteran's related history of blood transfusions 
suggests that the veteran's hepatitis C is connected to his 
service.  This opinion has low probative value as it is based 
significantly on history provided by the veteran, which, as 
noted, is noted confirmed by objective evidence in the 
record.

The veteran underwent a VA medical examination in which the 
examiner provided the veteran with a physical examination and 
reviewed the veteran's records.  In the November 1999 
opinion, the examiner noted that although the veteran was 
diagnosed as having subclinical hepatitis and had elevated 
liver enzymes in 1974, the veteran's liver enzymes returned 
to normal over a few month period.  The examiner then opined 
that the veteran's hepatitis C did not stem from the 1974 
hospitalization and was not associated with the hepatitis the 
veteran was diagnosed as having in 1974.

After the Board's May 2002 decision, the veteran submitted a 
February 2004 opinion from a private physician, which the 
Board has deemed new and material evidence.  In the opinion, 
the private physician noted that the veteran experienced a 
contusion to the kidney during the August 1974 assault.  The 
private physician opined that a contusion could lead to 
hypertension, which could then lead to chronic renal 
insufficiency.  The private physician also noted in his 
February 2004 opinion, however, that hepatitis C could be 
associated with membranoproliferative nephritis which could 
lead to chronic renal insufficiency.  

The RO found the opinion to be irrelevant at the time, as the 
veteran was not service connected for his renal 
insufficiency.  The veteran's representative has asked that 
the Board revisit the evidence now that the veteran has been 
service connected for the renal insufficiency.  The Board 
notes, however, that the RO granted the disability as kidney 
contusion with renal insufficiency.  The RO granted service 
connection for kidney contusion with renal insufficiency 
partially based on another opinion dated in November 2004 
from the same private physician, and noted that the private 
physician was a kidney specialist.  The November 2004 opinion 
focuses on the theory that the veteran's renal insufficiency 
is connected to the veteran's contusion to his kidney 
incurred during service. 

The Board finds the private physician's opinion that the 
veteran's hepatitis C could have caused the veteran's renal 
insufficiency no more persuasive now that the renal 
insufficiency in service connected, as the RO granted service 
connection on an alternate theory put forth by the private 
physician.  The Board finds no evidence now to conclude that 
the veteran's renal insufficiency was also caused by 
hepatitis C.  Furthermore, the Board notes that such a theory 
of causation does not provide any evidence that the hepatitis 
C was incurred in service, only that a secondary disability, 
which has been service connected, possibly resulted from it.  
In addition, the Board finds the February 2004 opinion to 
have little probative weight as it merely states that the 
connection is possible and not as likely as not.

The Board finds that the veteran's hepatitis C is not 
connected to his service.  In coming to this finding, the 
Board notes that the additional evidence, though new and 
material, is of low probative value because it only opines 
that a connection is possible between hepatitis C and renal 
insufficiency, which is now service connected.  The Board 
continues to find the November 1999 medical examination to be 
highly probative as the examiner reviewed the claims file and 
made a reasoned opinion supporting her finding that there was 
no connection between the veteran's service and his current 
diagnosis of hepatitis C.  

The Board is aware of the veteran's contentions that his 
hepatitis C is somehow etiologically related to service.  The 
veteran's contentions alone, however, do not constitute 
competent medical opinions as he is a lay person with no 
medical training or expertise.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The preponderance of the evidence indicates that 
the veteran's hepatitis C was not incurred in service.  
Therefore, the benefit of the doubt doctrine is inapplicable 
and the veteran's claim is denied.  See 38 U.S.C.A. § 5107. 




      ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hepatitis C is 
reopened.

Service connection for hepatitis C is denied.

New and material evidence having not been submitted, the 
claim for entitlement to service connection for residuals of 
a head injury is not reopened.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


